IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                          Docket No. 41877

STATE OF IDAHO,                                   )    2014 Unpublished Opinion No. 835
                                                  )
        Plaintiff-Respondent,                     )    Filed: December 2, 2014
                                                  )
v.                                                )    Stephen W. Kenyon, Clerk
                                                  )
CHRISTOPHER MICHAEL HOLLIS,                       )    THIS IS AN UNPUBLISHED
                                                  )    OPINION AND SHALL NOT
        Defendant-Appellant.                      )    BE CITED AS AUTHORITY
                                                  )

        Appeal from the District Court of the Seventh Judicial District, State of Idaho,
        Bonneville County. Hon. Jon J. Shindurling, District Judge.

        Order relinquishing jurisdiction, affirmed.

        Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Theodore S. Tollefson, Deputy
        Attorney General, Boise, for respondent.
                  ________________________________________________

                       Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                   and GRATTON, Judge

PER CURIAM
        Christopher Michael Hollis was convicted of felony domestic battery inflicting traumatic
injury, Idaho Code § 18-918(2)(A). The district court sentenced Hollis to a unified term of ten
years, with a minimum period of confinement of three years. Hollis filed an Idaho Criminal
Rule 35 motion for reduction of sentence requesting that the district court retain jurisdiction.
The district court granted the motion and retained jurisdiction. Following a recommendation
from the North Idaho Correctional Institution staff, the court relinquished jurisdiction and
ordered execution of Hollis’s sentence. Hollis appeals, contending that the district court abused
its discretion in relinquishing jurisdiction.




                                                 1
       The decision as to whether to place a defendant on probation or, instead, to relinquish
jurisdiction is committed to the discretion of the sentencing court. State v. Hernandez, 122 Idaho
227, 230, 832 P.2d 1162, 1165 (Ct. App. 1992); State v. Lee, 117 Idaho 203, 786 P.2d 594 (Ct.
App. 1990); State v. Toohill, 103 Idaho 565, 567, 650 P.2d 707, 709 (Ct. App. 1982). Therefore,
a decision to relinquish jurisdiction will not be disturbed on appeal except for an abuse of
discretion. State v. Chapman, 120 Idaho 466, 816 P.2d 1023 (Ct. App. 1991). The record in this
case shows that the district court properly considered the information before it and determined
that probation was not appropriate. We hold that the district court did not abuse its discretion,
and we therefore affirm the order relinquishing jurisdiction.




                                                 2